We ask the President to accept our hearty 
congratulations on his election as President of the General Assembly at its 
forty-seventh session. We pledge to him the fullest support and cooperation 
of the Liberian delegation as he puts forth his best efforts in guiding the 
deliberations of the Assembly. 
We offer his illustrious predecessor. Ambassador Samir S. Shihabi of 
Saudi Arabia, our deepest appreciation for the able manner in which he 
conducted the affairs of the forty-sixth session, and we wish him well in his 
future endeavours. 

We welcome the advent of Dr. Boutros Boutros-Ghali, a distinguished 
African scholar and diplomat, to the position of Secretary-General of the 
United Nations. His stewardship of the Organization since the beginning of 
this year has witnessed the utilization of the finest diplomatic skills, 
undiminished resolve, and broad vision to address the many challenging 
problems which now confront the international community. This singular 
commitment on his part to the cause of global peace and security, social 
justice and economic prosperity has inspired tremendous confidence that the 
United Nations will continue to be the appropriate forum for harnessing 
various ideas which can promote the betterment of mankind. 
We also welcome and extend a hand of friendship to the newly admitted 
Members of the United Nations. We entertain the fervent hope that their 
participation will contribute to the achievement of its lofty ideals and 
objectives. 
The cessation of the ideological antagonism which characterized the 
cold-war era aroused great expectations that our global village would be 
visited by a climate of international peace, tolerance and goodwill whereby 
our energies could be devoted to grappling with the myriad problems of 
underdevelopment. Unfortunately, with apocalyptic premonition, there are wars 
and rumours of war casting grim shadows throughout our one world. In Somalia, 
Bosnia and Herzegovina, in some of the nations emerging from the former Soviet 
Union, and even in my own country, Liberia, wars are raging, brought about by 
either nationalistic yearnings, ethnic and religious rivalries, or by sheer 
greed for wealth and power. 

Although the United Nations does respond, sometimes much too belatedly, 
to such crises, there is an urgent need for the Organization to employ its 
moral authority in a more effective and non-selective way at the early stages 
of conflicts to prevent the human tragedies which so frequently revisit 
mankind. 

In this connection the Liberian delegation notes with appreciation the 
comprehensive and insightful report of the Secretary-General entitled "An 
Agenda for Peace", in which he outlines specific measures and proposals to 
enhance, in a more vigorous and non-selective way, greater United Nations 
involvement in preventive diplomacy, peacemaking, peace-keeping and peace 
enforcement. 
Within this context Member States that are better endowed must exercise 
leadership to ensure that the United Nations becomes ready, willing and able 
to engage constructively in humanitarian intervention in internal conflicts, 
consistent with the guiding principles annexed to General Assembly 
resolution 46/182 of 19 December 1991 and Article 2, paragraph 7, of the 
United Nations Charter. 
At this juncture we would wish to apprise delegations of developments in 
Liberia and of Liberia's continuing quest for peace. 
Since 24 December 1989, when rebel forces effected an incursion into 
Liberia from a neighbouring country, Africa's oldest republic has been 
embroiled in a tragic civil strife replete with atrocious mayhem, murder and 
madness. In a three-way armed struggle for power in which the "enemy" was 
defined with scarce exactitude, each faction preyed on the civilian 
population, whose cries for help were heard by a largely indifferent world. 
Liberia, a beacon of hope in Africa as a sovereign expression since 1847, 
a country which welcomed and assimilated into its society thousands of other 
Africans from neighbouring countries and elsewhere, was rapidly reduced to a 
land of grief and desolation. This fratricide impelled about 800,000 of our 
citizens to seek sanctuary in neighbouring countries. 
After the disintegration of the Government and the attendant breakdown of 
civil authority, and in order to avert further bloodshed, the Economic 

Community of West African States (ECOWAS) undertook a mediatory initiative by 
advancing a plan that secured the concurrence of all the interested parties. 
The ECOWAS peace plan required, inter alia, the deployment of a peace-keeping 
force, the ECOWAS Cease-fire Monitoring Group (ECOMOG), as well as the 
formation of an interim Government of National Unity to include the warring 
factions, the political parties and the interest groups of the country. 
In August 1990 ECOWAS facilitated the convening of a national conference 
so that Liberians could deliberate on the future of their country, form an 
interim government and undertake the initial plans for free and fair elections 
to be conducted under international supervision and monitoring. The National 
Patriotic Front of Liberia (NPFL), the main rebel faction, led by 
Mr. Charles Taylor, failed to attend, apparently opting for a military 
solution that was still vainly expected to arise from what was already a war 
of attrition. 
At the Conference, the delegates worked within the scope of the peace 
plan that had been accepted by the warring factions as the basis for 
mediation. It required that none of the leaders of the armed groups would 
serve as interim President and that the interim President would be a caretaker 
and not participate in the elections. Accordingly, the Conference reserved 
for the NPFL leader the position of Speaker of the Legislative Assembly, the 
highest position in the interim government, from which he could still seek the 
presidency of the country in a free and fair election. The NPFL was also 
awarded a majority seating in the interim Legislative Assembly. However, this 
overture failed to induce the NPFL and its leader to find some common ground 
with other Liberians. 
The Heads of State and Government of ECOWAS, meeting at an extraordinary 
summit at Bamako in November 1990. negotiated a cease-fire declaration and 

urged Liberians to continue the search for peace by holding another national 
conference at which the NPFL could be present. 
ECOWAS convened a second national conference at Monrovia in March 1991, 
at which an NPFL delegation participated in the negotiation of an arrangement 
for the governance of the country along the lines of a framework it advanced. 
The euphoria that attended chose preliminary results were short-lived, as the 
conclusions reached were summarily rejected by the NPFL leader. 
A few months thereafter the NPFL alerted some of the leaders of ECOWAS 
that it was not prepared to participate in an interim government that would, 
alternatively, be disposed to negotiating, under the auspices of ECOWAS, 
another proposal of its own. The NPFL proposed a snap election, to be held 
within six months, to be preceded by the encampment and disarmament of all 
armed combatants. 
ECOWAS established the Committee of Five, headed by His Excellency 
President Felix Houphouet-Boigny of Cote d'lvoire, to work with Liberians and 
help us reach an understanding. The negotiations took place in four different 
meetings, producing an agreement which, because of the venue, has become known 
as the Yamoussoukro Accord. This Accord has aroused declarations of support 
from the Organization of African Unity, the Movement of Non-Aligned Countries 
and the United Nations Security Council. 
But how has the NPFL reacted to the commitments it undertook? At the 
fifteenth session of the Authority of Heads of State and Government of ECOWAS, 
held at Dakar in July 1992, the 16 West African leaders reached a clear 
consensus and observed: 

"The Authority determined that the uncooperative conduct by the 
NPFL, especially with regard to the encampment and disarmament of the 
combatants and the insertion of a buffer zone along the Liberia-Sierra 
Leone border, continued to pose a serious threat to the peace, stability 
and security of the West African region." 

The Authority therefore mandated the Field Commander of ECOMOG to 
complete the implementation of the programme contained in the Yamoussoukro 
Accord not later than 30 days from the conclusion of the summit meeting. 
Furthermore, the West African leaders decided: 
"That unless Charles Taylor and the NPFL comply with the implementation 
of the said programme, the Authority shall impose comprehensive sanctions 
against Charles Taylor and the NPFL-controlled areas of Liberia and any 
other party that fails to comply with the implementation of the 
programme; that all the Member States of ECOWAS shall take all necessary 
measures to give full effect to this decision; that the Committee of 
Five, in consultation with the Standing Mediation Committee, shall seek 
the assistance of the Security Council of the United Nations to make 
whatever sanctions are imposed effective and binding on all members of 
the international community in accordance with the provisions of the 
United Nations Charter." 
In support of the decision taken by the ECOWAS Heads of State, the Tenth 
Conference of Heads of State or Government of Non-Aligned Countries, meeting 
in Jakarta in September 1992, said, inter alia, in its Final Documents: 
"if ... there are parties still frustrating the efforts to create the 
required climate for the holding of free and fair elections in Liberia, 
stringent economic sanctions as proposed by the ECOWAS Summit ... [shall) 
be imposed on such parties and the areas they control." 
It also "appealed to the international community to support said sanctions, if 
and when invoked, as well as provide necessary assistance to Liberia and the 
Economic Community of West African States Ceasefire Monitoring Observer Group 

(ECOMOG)." We expect that the Security Council of the United Nations will be 
equally supportive. 
Consistent with the spirit of its responsibilities, the Interim 
Government of National Unity has taken several measures aimed at enhancing the 
NPFL's capacity to cooperate in the implementation of the undertakings into 
which it willingly entered. 
We have successfully contributed to sensitizing those countries that can 
prove helpful in assisting with funding for demobilizing and rehabilitating 
combatants. An amnesty has been offered to enhance the prospects for 
reconciliation. We have secured food for the NPFL to help alleviate the 
strains incidental to the encampment of its troops, which, to use its leader's 
words, are currently "living off the land". To give confidence to the NPFL 
with respect to the pending elections, we offered it the position of Chairman 
of, as well as majority seating on, the Elections Commission. This we did 
even though the political party that it is now forming is only one grouping to 
enter an election with at least six other parties. 
It should be recalled that Dr. Amos Sawyer, President of the Interim 
Government of National Unity, will not be a candidate in these elections and 
that therefore the advantages of incumbency are not a factor here. Moreover, 
Dr. Sawyer has announced that, in order to ensure a unified country, if 
Mr. Taylor would concede his forces' being encamped and disarmed, and if he 
would renounce his claims to a bogus presidency in the area he controls. 
Dr. Sawyer would resign in favour of another Liberian acceptable to both 
sides, who would hold the country together through the remaining months 
leading to elections. 
We, the people of Liberia, know what we want. We want an end to the 
war. we want a unified country. We want free and fair elections. While we 

concede the existence of some deep-seated problems clouded by suspicion and 
demanding circumspection, our difficulties are being compounded by the 
influence that external factors and forces wield over the NPFL. This is not 
to suggest that Liberians are not ultimately responsible for the havoc we have 
wrought on our country, but it is important for the international community to 
understand and appreciate the variables which tend to make peace elusive in 
Liberia. 
The Liberian crisis was planned abroad. Many of the insurgents were 
trained outside the country. Those who initially provided the training, arms, 
and finances have tried to explain to us their motives, couched in spurious 
arguments of revolutionary duty to their oppressed African brothers. We must 
remember, too, that the insurgents crossed an internationally recognized 
boundary and appear still to be receiving the cooperation and support of some 
of our would-be brotherly peoples. We remain aware that as the NPFL advanced 
there was a systematic plundering of the country, with the extraction from 
Liberia of movable capital assets, from earth-moving equipment to power 
plants, from computers to automobiles, primarily by the route by which the 
insurgents came. 
We are also cognizant of the fact that a few multinational corporations, 
some with investments in the country, provided material and financial 
assistance to the NPFL, with the intention of hastening its advance. There 
are others which, acting on the presumption of an imminent NPFL victory, 
provided similar assistance to secure concessions in natural rubber, iron ore 
and timber resources. We are aware that some of these foreign corporations 
believe they have become too involved to disengage now, and they have sought 
the support or acquiescence of their countries in what is transpiring in 
Liberia. 
 
We Liberians are concerned about the causes underpinning our present 
dilemma. We do not wish to see our country go the way many small countries 
have gone by being embroiled in a protracted civil conflict over the spoils of 
war. Liberia need not be destroyed in a quest for economic advantages. There 
is no reason for the pitting of Liberians against each other in a zero-sum 
game and the transformation of the country into a mass grave. 
 
We recognize that we live in an interdependent world and accept the fact 
that economic ends or objectives will be pursued in our country. However, we 
are dismayed by the senselessness of the manner and the means. Results which 
can be achieved in an organized, civilized and equitable way need not be 
pursued in a manner replete with disorder, carnage and confusion. 
As we Liberians want to reconstruct our lives the future being all we 
have left we affirm here and now that all the signs of good neighbourliness 
we are already demonstrating are sincere and genuine and that they will 
continue to be a sustained national policy. In the same vein, corporate 
entities that were lured into errors of judgement will be expected to 
participate in time in open-minded discussions with the intent that they 
should become actual partners in progress with the people of Liberia. 
The intransigence and negative attitude of the NPFL has led to the 
emergence on the scene of a fourth force, the United Liberation Movement for 
Democracy in Liberia (ULIMO), which has declared itself to be a group of 
Liberian refugees trying to find their way home. They also claim that their 
primary objective is to compel the NPFL to adhere to the Yamoussoukro accord. 
The ULIMO has engaged NPFL forces and recently, in a rapid advance, captured 
several areas that had been under NPFL control. 
We, the Interim Government, will continue our efforts to have a 
cease-fire arranged between these contending forces. There is an urgent need 
to avoid escalation through the likely involvement of the other forces, which 
have been encamped for more than a year, awaiting the encampment of the NPFL 
for the commencement of general disarmament. 
Under cover of the security blanket provided by ECOMOG, the Interim 
Government of National Unity has succeeded in re-establishing an acceptable 
 
level of civil administration. We are pleased to note that since last year 
schools have been open, with banking, mercantile and other commercial 
activities resumed. Residents are being provided with basic social services 
within the limits of our resources. We wish to observe that, despite the 
emergency situation, we have been able to operate under the rule of law with a 
constitutional Government which respects human rights. We take pride in the 
fact that the people of Liberia have demonstrated both a spirit of cooperation 
and the tenacity and the will to reorder their lives, in spite of tremendous 
hardship. 
Monrovia, which had a pre-war population of less than 500,000, has grown 
to about 1.2 million as hundreds of thousands of our citizens continue to seek 
refuge in the relative safety and normalcy of the capital. This mass 
migration is placing a serious strain on the Government's meagre resources, 
taking into account that the principal sources of revenue are under NPFL 
control. As such, there is still a need for continued humanitarian assistance 
to the country. 
Concurrent with the effort to bring peace to Liberia and secure 
appropriate conditions for holding free and fair elections, Liberia and the 
Economic Community of West African States (ECOWAS) have invited the United 
Nations to assist with the electoral process. The Secretary-General has 
already sent consultants to Liberia to evaluate the availability of population 
data and the situation of constituency maps, and to provide support to the 
Elections Commission. 
We wish to register our appreciation to the States Members of the United 
Nations for the several resolutions adopted by the General Assembly in 
response to the critical humanitarian and other needs of Liberia since the 
 
civil strife began. We wish to thank all the countries, especially the United 
States, Japan, the European Community, the Nordic countries and others, which 
have made significant contributions in response to the appeals of the 
Secretary-General both for the United Nations emergency programme in Liberia 
and for assistance to the neighbouring countries which host Liberian refugees. 
We also express our gratitude to the United Nations system, and to all 
the non-governmental and private volunteer organizations which have continued 
to provide assistance to our people. We trust we can rely on the 
international community for its continued empathy and support as Liberia goes 
through the most difficult period of its history. 
The timely initiative of the Economic Community of West African States to 
mediate in the Liberian conflict was a laudable response by a subregion to a 
subregional problem, consistent with Chapter VIII of the United Nations 
Charter. This initiative is most deserving of the encouragement and support 
of the international community. We therefore call on the United Nations to 
play an active role in mobilizing financial and other support for ECOWAS as it 
responds to the Liberian crisis, which continues to pose a threat to regional 
peace and security. 
On behalf of the Government and the people of Liberia, we wish once again 
to extend our heartfelt appreciation to all the member States of ECOWAS, 
particularly the Governments and peoples of Nigeria, Ghana, Senegal, Guinea, 
Sierra Leone, the Gambia and Mali, which are participating in ECOMOG. We 
thank all of them for the many sacrifices they are making to restore peace to 
Liberia. 

While we are preoccupied with domestic considerations, we have firm views 
which we would like to advance with respect to some of the issues on the 
international agenda. 
The painful and tragic situation in Somalia is a grim reminder to the 
people of Liberia of the ethnic strife, the wanton destruction of life and 
property, the grave refugee problem and the disintegration of the country that 
we ourselves experienced. The appalling human condition of the Somali people 
makes them deserving of treatment equal to, if not greater than, that given 
any other country experiencing a civil conflict. That is why we are most 
pleased with the recent initiative taken by the Secretary-General in arousing 
the conscience of the international community to the plight of Somalia. We 
also applaud the active role he is playing to resolve the conflict. 

With respect to developments in South Africa, the Government of Liberia 
views with serious concern the gruesome sectarian violence in that country. 
In view of the positive steps that the South African Government, yielding to 
international pressure, was taking to end apartheid, it is most distressing to 
receive indications of that Government's apparent collusion with the appointed 
leaders of homelands to unleash unprovoked violence and death on defenceless 
civilians engaged in a legitimate exercise of protest. Such action can only 
put at risk the gains that have been made by all South Africans. 
We therefore urge the South African authorities to take speedy action to 
arrest black township violence and exclude from the security apparatus those 
responsible for the recent atrocities. My delegation is encouraged by the 
reports that the leader of the African National Congress, Mr. Nelson Mandela, 
and President de Klerk have resumed talks on the country's political future. 
We appeal, however, to Chief Gatsha Buthelezi of the Inkatha freedom movement 
to rejoin his compatriots in the negotiations for the establishment of a 
non-racial, democratic society. 
The tragic story of Bosnia and Herzegovina is one of continuing 
suffering, destruction and death. It heightens profound fears that if the 
situation is not urgently arrested the world could find itself involved in a 
major effort to prevent the extinction of a national group due to the 
horrendous policy of "ethnic cleansing." Liberia deplores that inhumane 
practice and calls for enforcement action in keeping with the relevant 
resolutions of the Security Council. 
With regard to the situation in the Middle East, Liberia welcomes the 
renewed efforts by the parties to the crisis and others to move the peace 
process forward. It is our continuing belief that only a negotiated 
 
settlement within the parameters of Security Council resolutions 242 (1967) 
and 338 (1973) can bring a just and lasting peace to that troubled region. 
One of the perennial issues before the Assembly has been the need to 
ameliorate the poverty and underdevelopment that plague the developing 
countries. The mounting debt burden, the decline in commodity prices and 
increasing protectionism are some of the factors contributing to the economic 
stagnation in many developing countries. My Government is therefore concerned 
about the delay in concluding the Uruguay Round of trade negotiations. We 
entertain the hope that the negotiations will be completed before the end of 
1992, as envisaged. 
It was in appreciation of the disturbing economic trends that I have 
mentioned that the forty-sixth session of the General Assembly adopted a New 
Agenda for the Development of Africa in the 1990s. Liberia calls upon the 
international community to support the Agenda wholeheartedly in order to grant 
relief to African countries. 
Another important task of this session of the General Assembly is to 
follow up the decisions taken by the United Nations Conference on Environment 
and Development, which was held in Rio de Janeiro in June 1992. The decision 
by most countries to sign the Conventions on climate change and on 
biodiversity, as well as to adopt a comprehensive programme for sustainable 
development. Agenda 21, reaffirmed awareness of the fundamental relationship 
between development and the environment. As the Secretary-General observes in 
his report, Agenda 21 constitutes the centrepiece of international cooperation 
and coordination activities within the United Nations system for years to 
come, it is therefore Liberia's sincere hope that at this session the General 
Assembly will take appropriate measures to ensure the full implementation of 
the historic decision that has been reached. 

The rapid pace of change and the shrinking of our planet by faster means 
of travel and communication have combined to make more relevant the 
interdependence of nations. As such, Liberia reaffirms its abiding faith in 
and commitment to the principles of the United Nations that have stood mankind 
in good stead. Like those whose vision led to the birth of the Organization 
at a time of great upheavals and challenges, we too must call forth the best 
in us to ensure that we bequeath to posterity a world safe from pockets of 
wars and the attendant dreadful consequences. 
In pursuit of that attainable goal we must banish from our minds all 
forms of mistrust, suspicion, fears and prejudices which, more often than not, 
define our behaviour in national and international affairs. If we muster the 
courage and the will to face squarely the new realities of the post-cold-war 
era, then the chances will be enhanced of a stable international environment 
in which the United Nations can promote social progress and development while 
keeping the peace. 
